Citation Nr: 0723535	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  02-05 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a heart disorder 
characterized as rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Byron C. Rhodes, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
October 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  After remands to the RO for additional 
development in October 2003 and March 2005, the Board denied 
the veteran's claim in a July 2005 decision.

In June 2006, while this case was pending before the United 
States Court of Appeals for Veterans Claims (Court), the 
Office of General Counsel for VA, on behalf of the Secretary 
and the appellant filed a Joint Motion for Remand and to Stay 
Proceedings.  The motion was to vacate the July 2005 decision 
by the Board, and to remand the case for readjudication.  The 
Joint Motion was granted by a June 2006 Court Order and this 
matter is back before the Board for further consideration.  

The Board notes that the veteran presented testimony during 
an appeal hearing at the RO before a hearing officer in 
November 1998, as well as via video conference before the 
undersigned Veterans Law Judge (VLJ) in December 2002.  
Copies of the hearing transcripts issued following the 
hearings are of record.

The appeal was remanded by the Board for further development 
in September 2006.  Such has been completed and this case is 
now returned to the Board for further consideration. 


FINDING OF FACT

The competent medical evidence reflects that the veteran did 
not clearly and unmistakably have a preexisting heart 
disorder before entry into service, nor was a heart disorder 
incurred during active service or within one year after his 
discharge.  


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated during 
active service and may not be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1137, 1153, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304, 
3.306, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in February 2001.  A duty to assist letter was 
issued in May 2001 prior to the December 2001 rating decision 
that denied this claim.  Additional duty to assist letters 
were issued in January 2004 and in November 2006.  The 
letters provided initial notice of the provisions of the duty 
to assist as pertaining to entitlement to service connection, 
which included notice of the requirements to prevail on these 
types of claims, of his and VA's respective duties, and he 
was asked to provide information in his possession relevant 
to the claims.  The duty to assist letters specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All 
available service medical records were previously obtained 
and associated with the claims folder.  Furthermore, VA and 
private medical records were obtained and associated with the 
claims folder and the veteran provided testimony at his 
December 2002 hearing.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The most recent VA 
medical examination of April 2005 was based on examination of 
the veteran and review of the record and the medical opinion 
obtained by the same examiner in January 2007 was based on 
review of the entire medical record in the claims files.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with such notice of the type of evidence necessary 
to establish the degree of disability and earlier effective 
dates in the November 2006 letter.  

II.  Service Connection

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304 (2006).  Service connection 
may also be granted for certain chronic diseases, including 
organic heart diseases, when such diseases are manifested to 
a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309 (2006).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2006).  In order to establish service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel. 38 U.S.C.A. 
§ 7104(c).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent 
flare-ups of the preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, has worsened.  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin such doubt may be resolved in favor of the claimant.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.

In this case, the pre-service medical evidence includes a 
January 1957 statement from T. R., M.D., which notes a 
defective heart.  The service medical records include a 
September 1967 report of medical history which notes 
rheumatic fever, shortness of breath, and chest pain or 
pressure.  A September 1967 discharge examination is negative 
for any heart symptoms/complaints or diagnoses.  And, an 
October 1967 letter from the Department of the Army, Office 
of the Inspector General, to the veteran's mother indicates 
that on August 1, 1967, the veteran was thoroughly examined 
for heart disease due to a history of rheumatic fever, 
including x-rays and electrocardiogram studies.  The 
examining physician was of the opinion that the veteran had a 
completely normal heart, and that other physicians had also 
diagnosed his heart as being normal.

A November 1978 statement from an unidentified private health 
care provider notes that the veteran was seen on various 
occasions in 1978 with complaints of chest pain and fatigue.  
He gave a history of rheumatic fever as a child, but on 
examination he was found to be hypertensive.  Also, 
examination of his heart disclosed a systolic heart murmur.  
Chest x-ray and an electrocardiogram (ECG) were normal, 
although a stress test was performed and came back 
inconclusive.  Upon cardiology consultation, the veteran was 
diagnosed with hypertension, and rheumatoid fever by history.

A November 1984 statement from T. C., M.D., indicates that 
the veteran seemed to complain of fatigue related to 
rheumatic heart disease secondary to rheumatic fever as a 
child.  However, evaluation of the veteran and subsequent 
work-up at the Chicago VA Medical Center revealed no 
significant heart disease.

A November 1997 VA examination report shows chronic fatigue, 
a diagnosis of rheumatic fever, adult onset diabetes 
mellitus, and hypertension.

A November 2000 and January 2002 statement from the same VA 
doctor indicates that the veteran was his patient, that he 
had a history of rheumatic fever during childhood and at this 
time had mitral valve disease, which may have been aggravated 
by the strenuous activities required of an individual during 
basic training.  In addition, an October 2000 statement from 
M. S., D.C., indicates that he had treated the veteran in 
1997 and 1998 for neck and back problems seemingly related to 
a 1967 injury in service.  At that time, he also had 
shortness of breath which may have been related to heart 
problems that started from the same injury.  In Dr. S.'s 
opinion, it was not only possible, but probable, that the 
cause of many of the veteran's problems, specially his heart, 
started with the aforementioned injury.

During the December 2002 video conference hearing, the 
veteran testified that he had rheumatic heart disease prior 
to service, and that his condition was aggravated in service 
due to the rigors of service.  He also noted that he was seen 
on several occasions for shortness of breath during service.

Extensive treatment records from the Little Rock and Chicago 
VA Medical Centers (VAMCs) dated from 1984 to 2003, and 
records received from the Social Security Administration 
(SSA) describe the treatment the veteran has received over 
time for various health problems, including but not limited 
to cardiac problems, psychiatric problems and diabetes.

In a June 2003 statement, H.D. L., M.D., noted that the 
veteran had been under his care during the 1950s and 1960s.  
To the best of Dr. L.'s recollection, he had rheumatic fever 
in the 1950s, and a heart problem in the 1960s, although the 
medical records were no longer available.  The claims files 
also include February 1965 and August 1967 statements from 
Dr. L. noting the veteran was treated for back problems at 
that time.

A July 2004 VA examination report indicates that the examiner 
was not able to make a diagnosis by seeing the veteran's 
chart.  The examiner noted that additional studies were 
necessary and were ordered, and that after these were 
completed, the examiner would render an opinion and would 
estimate the metabolic equivalent (METs) at that time if 
rheumatic heart disease was found.  However, it appears that 
the veteran did not report to the subsequently scheduled 
studies, and thus, the examiner was not able to evaluate the 
veteran for rheumatic heart disease.

Lastly, an April 2005 VA examination report shows that the 
veteran's claims files were reviewed, including the notes 
from Dr. L. suggesting the veteran had rheumatic fever as a 
child, although there was no specific cardiac workup at that 
time which would confirm a specific cardiac diagnosis.  Dr. 
L.'s notes stated that many medical records from that time no 
longer existed, and that the veteran had had a cardiac work 
up in the late 1970s and described the echocardiogram 
findings in 1999 and 2004.  However, the examiner's opinion 
was that the findings described were not typical of rheumatic 
heart disease as patients with rheumatic valvular heart 
disease tended to have problems with aortic stenosis or 
mitral stenosis.  A recent echocardiogram showed normal LV 
wall motion without any significant change from the 
echocardiogram in 1999.  The veteran admitted that his 
present cardiovascular status was such that he could 
basically do similar activities to those he was doing prior 
to his military experience.  This would render evidence 
against the military tour duty aggravating a pre-existing 
condition.  There are no specific complaints of cardiac-
related problems other than hypertension following the 
military tour duty.  In sum, the examiner did not feel that 
the current heart-related problem was caused by the military.  
The findings suggestive of mild valvular heart disease were 
commonly found in the normal population and there was a lack 
of evidence to link this finding to the military as it could 
have occurred any time over his adult years.  The discharge 
examination failed to reveal any murmur, and it was several 
years before medical records confirmed the presence of a 
murmur.  There was no evidence to suggest that his 
cardiovascular status was markedly changed following his 
military tour duty based on his own history given at the time 
of this examination, as well as the serial echocardiograms, 
which demonstrate barely normal cardiac function, along with 
a 1984 negative cardiac evaluation.

Pursuant to the Board's September 2006 remand, a claims file 
review was conducted in January 2007 by the examiner who 
conducted the VA examination in April 2005.  The examiner 
noted that the claims file was reviewed in its entirety, 
including notes from Dr. T in 1957 stating that the veteran 
had an examination consistent with a heart defect.  A note 
from Dr. L in 2003 was noted to state that the veteran had a 
history of rheumatic fever in the 1950's through the 1960's 
to the best of his recollection without medical records to 
confirm this.  The notes from Dr. S in 2000 were noted to 
have stated that the veteran had dyspnea during evaluations 
in the late 1990's which could be related to rheumatic heart 
disease.  The notes from the nurse practitioner from the 
Little Rock VA in 2000 and 2002 were noted to suggest the 
veteran had a mitral valve disease aggravated in the 
military.  This examiner's opinion at the time of the April 
2005 VA examination was reviewed in its entirety as well.  

Volumes of medical records were reviewed showing that the 
veteran has had essential hypertension for several years with 
elevations noted in 1978, 1984 and since that time which has 
required treatment.  Echocardiogram evidence was reviewed 
from the prior examination and the claims file's history of 
cardiac workup revealed the history given previously 
regarding the heart.  The veteran was admitted to the 
military without restrictions as he was found to have a 
normal cardiac examination on entrance.  He also had a normal 
cardiac examination at his exit from the service.  A cardiac 
workup in 1984 for noncardiac chest pain revealed a normal 
stress test.  An ECG showed no evidence of valvular heart 
disease.  There was suggestion of mild hypokinesis of the 
left ventricle but it essentially was a normal study.  He had 
a normal multigated angiogram (MUGA) scan of the heart in 
1999 which showed a normal left ventricle function.  A 
September 2004 ECG at Little Rock VA showed normal left 
ventricle wall thickness and dimensions.  He had mild aortic 
sclerosis without stenosis and no significant valvular heart 
disease was noted.  He had trace tricuspid regurgitation by 
color flow shown on the September 2004 ECG.  ECG's of July 
2004 were unremarkable and X-rays from February 2005 were 
unremarkable with normal heart size.  The examiner's opinion 
at that time revealed that the veteran had a history of 
rheumatic fever.  He had evidence of mild valvular heart 
disease demonstrating tricuspid regurgitation.  

The current Remand was noted to have asked specific questions 
of the examiner and also to review the prior notes, which the 
examiner has done.  This examiner continued to believe that 
the veteran did not have a preexisting heart disorder prior 
to service as he had a normal examination at that time of 
entrance without physical findings or ECG findings consistent 
with rheumatic carditis prior to service.  His physical and 
ECG evidence pointed to this.  This examiner found no 
evidence in the claims file that the veteran suffered from 
rheumatic carditis as a child.  Dr. L's recollection was 
without confirmation with the medical records per his own 
statement.  Dr. R.'s note mentioned a cardiac defect but was 
really lacking with details to confirm some type of 
underlying disease.  In addition Dr. R's unremarkable cardiac 
workup in 1984 was evidence against an underlying rheumatoid 
heart disease so there was no evidence of valvular 
abnormalities that would be consistent with a previous 
rheumatoid heart disease.  Though the echo suggested a 
possible hypokinesis of the ventricle, MUGA scan in 1999 as 
well as subsequent echos failed to reveal a left ventricle 
abnormality consistent with rheumatic carditis.  In addition 
the veteran's dyspnea during earlier workup was felt to be 
noncardiac and therefore not heart related as there was no 
evidence that a heart condition was causing his dyspnea.  

The examiner stated that the cardiac workup in 1984 was 
evidence against either a preexisting cardiac aggravation 
from his service, as well as evidence against a cardiac 
disorder either being manifested within service or within one 
year of discharge.  The claims file review revealed that the 
first evidence of a heart murmur was noted in the late 
1990's.  The echocardiogram followed, which showed aortic 
sclerosis and mild tricuspid regurgitation.  The examiner 
reviewed these findings with a staff cardiologist, Dr. S.  It 
was felt that the aortic stenosis is an age related 
phenomenon related to valvular degeneration with aging in 
this case.  The veteran's tricuspid regurgitation was 
considered a normal physiological variant as it was commonly 
found in the normal population and is considered for the most 
part a normal variant typically found on echocardiogram based 
on the cardiac physiology and not considered a heart disease 
complication in this case.  Again the echocardiogram in 1984 
was noted to have failed to show any valvular heart disease.  
This was found many years later and is now considered a 
normal physiological variant in this case.  This finding can 
also develop from an age related standpoint as well as from 
longstanding hypertension.  

The examiner stated that the issues of the remand have 
therefore been answered as the medical evidence fails to 
support preexisting cardiac residuals prior to entrance into 
the military as demonstrated by the unremarkable cardiac 
workup in 1984 as well as the examination on entrance into 
the military.  The veteran's subsequent valvular abnormality 
was considered a normal physiological variant but as well 
related to the typical aging process or to the longstanding 
hypertension in this veteran's case.  It was not typical of 
rheumatic arthritis or valvulitis as previously described in 
the examiner's last dictation and therefore the examiner did 
not feel it is related.  The 1984 cardiac workup was evidence 
against any aggravation in the military as the veteran's 
dyspnea at that time in the mid 1980's was not felt to be 
heart related.  The veteran's current aortic sclerosis and 
tricuspid regurgitation were a natural progression of the 
aging process.  The examiner noted that people typically 
develop aortic sclerosis and tricuspid regurgitation with 
general aging.  The tricuspid regurgitation was also 
considered a normal physiologic variant.  Of note, the 
examiner observed that with typical rheumatic carditis, one 
will typically develop cardiac findings such as valvulitis as 
carditis within 10 years of the rheumatic fever onset.  The 
prior cardiac evidence was against any preexisting heart 
disease prior to service as well, as there was no evidence of 
rheumatic heart disease prior to service, as well as no 
evidence found on many cardiac evaluations described earlier.  

Regarding the statements by the providers suggesting possible 
preexisting heart disease aggravated by service, the examiner 
pointed out that the Dr's note from 2000 was contraindicated 
by the cardiac workup described earlier.  Also the 
echocardiogram workup at that time revealed the tricuspid 
regurgitation without any evidence of significant mitral 
valve disease and therefore would be evidence against the 
nurse practitioner's note of contention.  The cardiac workups 
described earlier would also contradict Dr. T.'s and Dr. L.'s 
notes.  The examiner also stood by his previous dictation of 
April 2005.  Again the examiner reiterated that the claims 
file was reviewed in forming his etiology opinion about the 
veteran's cardiac condition.  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to the claimed service 
connection for a heart disorder characterized as rheumatic 
heart disease.  Although the veteran was said to have had a 
history of rheumatic fever prior to his service and the 
record includes a January 1957 statement from Dr. R., which 
notes a defective heart, the evidence does not show that he 
was actually diagnosed with a heart disorder prior to or 
during service, or that his active service aggravated a 
diagnosed heart disorder.  As detailed above, the January 
2007 opinion from the examiner who conducted the April 2005 
VA examination essentially refutes that a heart disorder 
preexisted service or was aggravated by it, as it cites the 
evidence of normal objective cardiac test results both before 
service and years after, with normal findings shown as late 
as 1984.  

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this case, as discussed above, 
November 2000 and January 2002 statements from the same VA 
doctor indicate that the veteran had a history of rheumatic 
fever during childhood and at this time had mitral valve 
disease, which may have been aggravated by the strenuous 
activities required of an individual during basic training.  
The Board finds these opinions vague and unsupported by 
medical findings, and in fact are contradicted by the VA 
examiner's opinion of January 2007 which refuted these 
opinions of aggravation based on the objective evidence in 
the record negative for heart pathology on testing both 
before and after service up through 1984.  

In addition, the October 2000 statement from M. S., D.C., 
indicates that he had treated the veteran in 1997 and 1998 
for neck and back problems seemingly related to a 1967 injury 
in service.  At that time, he also had shortness of breath 
which may have been related to heart problems that started 
from the same injury.  In Dr. S's opinion, it was not only 
possible, but probable, that the cause of many of the 
veteran's problems, specially his heart, started with the 
aforementioned injury. Again, the Board finds that this 
opinion is vague and speculative as Dr. S. did not discuss 
the objective medical findings upon which he based his 
conclusion.  Once again, this opinion was also refuted by the 
VA examiner's opinion of January 2007 based on the evidence 
in the record that was negative for heart pathology on 
testing both before and after service up through 1984.  

In this respect, the Court has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion." Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995). See also Kightly v. Brown, 6 Vet. App. 
200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record and conclusions of medical professionals which are 
not accompanied by a factual predicate in the record are not 
probative medical opinions).  As pointed out above, the 
opinions suggesting a possible link between the veteran's 
current heart pathology were not based on any medical 
evidence, as compared to the unfavorable VA opinion of 
January 2007 which was based on review of the evidence 
showing normal cardiac findings on objective testing before 
and for several years after service.  

In contrast to the favorable evidence, the April 2005 VA 
examination report opinion, which concludes that there is no 
evidence to suggest that the veteran's cardiovascular status 
was markedly changed during his military tour duty, is based 
on a longitudinal review of the veteran's claims files and 
medical records/history.  The examiner discussed the 
objective medical evidence which led him to his conclusion, 
and took into consideration the veteran's childhood history 
of rheumatic fever.  The examiner specifically indicated that 
the veteran's claims file was reviewed and that the medical 
opinion was based on a detailed examination of the veteran 
and his history.  The January 2007 opinion from the VA 
examiner who conducted the April 2005 examination, further 
elaborates on this earlier examination, and concludes that 
there was no aggravation of any preexisting heart disorder.  
This opinion was based on a thorough review of the claims 
file, including this examiner's earlier examination of April 
2005, as well as consultation with a VA cardiologist on this 
matter.  The January 2007 VA medical opinion now indicates 
that the current cardiovascular manifestations of aortic 
sclerosis and tricuspid regurgitation are a natural 
progression of the aging process and were not caused or 
aggravated by service, nor were they manifested within one 
year of service.  The examiner also stated that the tricuspid 
regurgitation is also considered for the most part a normal 
variant typically found on echocardiogram based on the 
cardiac physiology and not considered a heart disease 
complication in this case.    

Factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion. See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  Finally, the service-
medical records do not support the veteran's contention that 
he had a pre-service heart disorder which was permanently 
aggravated during his active service.

The Board acknowledges that the veteran entered service with 
a history given of rheumatic fever, and that he complained of 
shortness of breath during service.  As a matter of fact, per 
the October 1967 letter from the Office of the Inspector 
General, the veteran was examined for heart disease, but the 
findings revealed he had a completely normal heart.  The 
January 2007 VA medical opinion determined that the overall 
evidence failed to show the veteran to have a heart disorder 
prior to service and stated that the cardiac workup in 1984 
was evidence against either a preexisting cardiac aggravation 
from his service, as well as evidence against a cardiac 
disorder either being manifested within service or within one 
year of discharge.  More specifically the unremarkable 
cardiac workup in 1984 was said to be evidence against an 
underlying rheumatoid heart disease, so there was no evidence 
of valvular abnormalities that would be consistent with a 
previous rheumatoid heart disease before service.  

Thus, with the evidence not clearly showing a heart disorder 
upon entry in service, particularly that from the January 
2007 VA medical opinion indicating that there was not a 
preexisting heart disorder, the presumption of soundness is 
therefore not rebutted by clear and unmistakable evidence.  
See 38 U.S.C.A. § 1111; see also VAOPGCPREC 03-2003 (July 16, 
2003).  Therefore, with the veteran presumed sound upon entry 
into service, the Board finds that a discussion of whether 
the presumption of aggravation has been rebutted in this case 
under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(b) is unnecessary.

As to whether a heart disorder was manifested in service, or 
within the one year presumptive period after service, the 
Board finds that the preponderance of the evidence is against 
such a finding.  The evidence reflects that manifestations of 
current aortic sclerosis and tricuspid regurgitation did not 
occur until the late 1990's many years after service, and 
were opined to be a natural progression of the aging process 
according to the examiner in January 2007.  

Although the Board does not doubt the veteran's sincere 
belief that his current heart disorder is related to his 
service, the veteran is not a medical professional competent 
to render an opinion on matters of medical etiology or 
aggravation.  Absent a professional medical opinion linking 
the veteran's disorders to service, service connection cannot 
be granted.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant. 
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
veteran's claimed disorder is not related to service.  Given 
that the preponderance of the evidence of record does not 
support the veteran's contentions, the Board finds that the 
evidence is not in at least relative equipoise, and that the 
reasonable doubt rule is not for application in this case.  
The veteran's claim must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a heart disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


